Exhibit 10.1

 

WARRANT REPURCHASE AGREEMENT

 

THIS WARRANT REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 17th day of February, 2015, by and between WLR Recovery Fund IV, L.P.
(“WLR Recovery”), WLR IV Parallel ESC, L.P. (“WLR Parallel” and, together with
WLR Recovery, the “Sellers,” and each a “Seller”), and Talmer Bancorp, Inc., a
Michigan corporation (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Purchaser has granted warrants to Sellers to purchase in the
aggregate up to 2,529,416 shares of Purchaser’s Class A Voting Common Stock, par
value $1.00 per share (the “Common Shares”) pursuant to the following agreements
(each as defined below and collectively, the “Warrant Agreements”):

 

1.              Warrant to Purchase Shares of Common Stock of First Michigan
Bancorp, Inc. (n/k/a Talmer Bancorp, Inc.) dated April 30, 2010 issued to WLR
Recovery Fund IV, L.P. to purchase up to 1,616,669 Common Shares at an exercise
price of $6.00 per share (“Warrant One”);

 

2.              Warrant to Purchase Shares of Common Stock of First Michigan
Bancorp, Inc. (n/k/a Talmer Bancorp, Inc.) dated April 30, 2010 issued to WLR IV
Parallel ESC, L.P. to purchase up to 6,493 Common Shares at an exercise price of
$6.00 per share (“Warrant Two”);

 

3.              Warrant to Purchase Shares of Common Stock of Talmer
Bancorp, Inc. dated February 21, 2012 issued to WLR Recovery Fund IV, L.P. to
purchase up to 108,686 Common Shares at an exercise price of $8.00 per share
(“Warrant Three”);

 

4.              Warrant to Purchase Shares of Common Stock of Talmer
Bancorp, Inc. dated February 21, 2012 issued to WLR IV Parallel ESC, L.P. to
purchase up to 436 Common Shares at an exercise price of $8.00 per share
(“Warrant Four”);

 

5.              Warrant to Purchase Shares of Common Stock of Talmer
Bancorp, Inc. dated December 27, 2012 issued to WLR Recovery Fund IV, L.P. to
purchase up to 793,943 Common Shares at an exercise price of $8.00 per share
(“Warrant Five”); and

 

6.              Warrant to Purchase Shares of Common Stock of Talmer
Bancorp, Inc. dated December 27, 2012 issued to WLR IV Parallel ESC, L.P. to
purchase up to 3,189 Common Shares at an exercise price of $8.00 per share
(“Warrant Six”).

 

WHEREAS, the Sellers desires to sell to Purchaser, and Purchaser desires to
purchase from Sellers, the Warrants (as defined below) on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).

 

WHEREAS, after due consideration, the Audit Committee of the Board of Directors
of the Purchaser (the “Audit Committee”), which consists solely of independent
directors of the Board of Directors of the Purchaser (the “Board”), has reviewed
and approved the Repurchase Transaction, and has reported such approval to the
Board, which has also approved the Repurchase Transaction with the Board
representative designated by the Sellers recusing himself from the process.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

SALE AND PURCHASE

 

1.                                      Purchase. Concurrently with the
execution hereof and subject to the terms and conditions of this Agreement, the
Sellers hereby sell, assign, transfer, convey and deliver to the Purchaser, and
the Purchaser hereby does purchase, acquire and accept from the Sellers,
warrants to purchase 2,529,416 Common Shares pursuant to the Warrant Agreements
(the “Warrants”). The total purchase price for the Warrants shall be
$19,892,462.14 (the “Purchase Price”) and is determined as follows:

 

a.              $8.30 per Warrant share for the Warrants reflected in Warrant
One and Warrant Two;

 

b.              $6.97 per Warrant share for the Warrants reflected in Warrant
Three and Warrant Four; and

 

c.               $7.10 per Warrant share for the Warrants reflected in Warrant
Five and Warrant Six.

 

2.                                      Closing. The closing of the transactions
contemplated hereby shall take place concurrently with the execution hereof (the
“Closing Date”).  On the Closing Date, the Sellers  shall deliver or cause to be
delivered to the Purchaser all of the Sellers’ right, title and interest in and
to the Warrants, upon the delivery of which, the Warrant Agreements shall be
terminated in their entirety and shall be null and void.  On the Closing Date,
the Purchaser shall pay to the Sellers the Purchase Price in cash by wire
transfer of immediately available funds in accordance with the wire transfer
instructions provided by the Sellers to the Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each of the Sellers hereby represents and warrants to the Purchaser, severally
but not jointly, as of the date hereof, and such representations and warranties
shall survive the Closing Date, that:

 

1.                                      Existence and Power.

 

a.              Such Seller has been duly formed and is existing as a limited
partnership in good standing under the laws of the state of its formation and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.

 

--------------------------------------------------------------------------------


 

b.              The execution and delivery of this Agreement by such Seller and
the consummation by such Seller of the transactions contemplated hereby (i) do
not require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Securities Exchange Act of 1934 (the “Exchange Act”)) filing by
such Seller with, any governmental authority or regulatory authority, including
any stock exchange or self-regulatory organization, or court, or body or
arbitrator having jurisdiction over such Seller; and (ii) except as would not
have a material adverse effect on the ability of such Seller to consummate the
transactions contemplated by this Agreement, do not and will not constitute or
result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of such Seller or any other party
thereto, under (A) any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, to which such Seller is a party, (B) such Seller’s organizational
documents or (C) any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, including any stock exchange or self-regulatory organization, governmental
authority, arbitrator, mediator or similar body.

 

2.                                      Valid and Enforceable Agreement;
Authorization. This Agreement has been duly executed and delivered by such
Seller and, assuming the due execution and delivery of this Agreement by all
parties thereto, constitutes a legal, valid and binding obligation of such
Seller, enforceable against the Seller in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and general principles of equity.
Such Seller has duly taken all necessary limited partnership action to authorize
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

3.                                      Ownership.

 

a.              WLR Recovery holds good and valid title to Warrant One, Warrant
Three and Warrant Five free and clear of any liens, charges, claims, pledges,
security interests or other encumbrances, whether arising by agreement,
operation of law or otherwise, and there are no restrictions on such Seller’s
right to transfer such Warrants to Purchaser and such Seller has not exercised
the right to purchase any of the Common Shares pursuant to Warrant One, Warrant
Three or Warrant Five.

 

b.              WLR Parallel holds good and valid title to Warrant Two, Warrant
Four and Warrant Six free and clear of any liens, charges, claims, pledges,
security interests or other encumbrances, whether arising by agreement,
operation of law or otherwise, and there are no restrictions on such Seller’s
right to transfer such Warrants to Purchaser and such Seller has not exercised
the right to purchase any of the Common Shares pursuant to Warrant Two, Warrant
Four and Warrant Six.

 

--------------------------------------------------------------------------------


 

4.                                      Access to Information; Sophistication
such Seller; Lack of Reliance. Such Seller acknowledges and agrees that, except
as set forth in this Agreement, the Purchaser is not making any express or
implied warranties in connection with the Repurchase Transaction. Such Seller
acknowledges that such Seller (a) has a representative on the board of directors
of the Purchaser, (b) is familiar with and has had an opportunity to investigate
the financial condition, results of operations, assets, liabilities and
potential future operations of the Purchaser, and (c) has been provided with
such information, documents and other materials concerning the Purchaser,
including its financial condition, results of operations, prospects and
business, to enable such Seller to form an independent judgment regarding the
advisability of the sale of its applicable Warrants on the terms and conditions
contained herein. Such Seller has also had the opportunity to review the
periodic and current reports filed by the Purchaser with the U.S. Securities and
Exchange Commission.  Such Seller’s knowledge and experience in financial and
business matters is such that the Seller is capable of evaluating the merits and
risks of the Seller’s sale of its applicable Warrants in the Repurchase
Transaction. Such Seller and/or the Seller’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Purchaser concerning the Common Shares, the Purchaser
and the Repurchase Transaction and all such questions have been answered to such
Seller’s full satisfaction. Such Seller is not relying on the Purchaser with
respect to the tax and other economic considerations of the Repurchase
Transaction, and such Seller has relied on the advice of, or has consulted with,
the Seller’s own advisors.

 

5.                                      Independent Appraisal.  In connection
with this Agreement and the transactions contemplated hereby, such Seller has
made its own independent appraisal of and investigation into, the value of such
Seller’s Warrants, and, in deciding to enter into this Agreement, such Seller
has not relied on the Purchaser or any affiliate, representative or agent of the
Purchaser with respect to such matters.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Sellers as of the date
hereof, and such representations and warranties shall survive the Closing Date,
that:

 

1.                                      Existence and Power.

 

a.              The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Michigan and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder, and to consummate the transactions
contemplated hereby.

 

b.              The execution and delivery of this Agreement by the Purchaser
and the consummation by the Purchaser of the transactions contemplated hereby
(i) do not require, except as have been obtained prior to the date hereof, the
consent, approval, authorization, order, registration or qualification of, or
(except for

 

--------------------------------------------------------------------------------


 

filings pursuant to the Exchange Act or filings required by NASDAQ) filing by
the Purchaser with, any governmental or regulatory authority, including any
stock exchange or self-regulatory organization, or court, or body or arbitrator
having jurisdiction over the Purchaser or any of its subsidiaries; and
(ii) except as would not have a material adverse effect on the ability of the
Purchaser to consummate the transactions contemplated by this Agreement, do not
and will not constitute or result in a breach, violation or default, or cause
the acceleration or termination of any obligation or right of the Purchaser, any
of the Purchaser’s subsidiaries or any other party thereto, under (A) any note,
bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Purchaser or
any of its subsidiaries is a party, (B) the Purchaser’s or any of its
subsidiaries’ organizational documents or (C) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, including any stock exchange or
self-regulatory organization, governmental authority, arbitrator, mediator or
similar body.

 

2.                                      Valid and Enforceable Agreement;
Authorization. This Agreement has been duly executed and delivered by the
Purchaser and, assuming the due execution and delivery of this Agreement by the
Sellers, constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and general principles of equity.
This Agreement and the Repurchase Transaction contemplated hereby have been
approved by the unanimous approval of the Audit Committee, each member of which
is disinterested with respect to this Agreement and the transactions
contemplated hereby and the Audit Committee and has reported such approval to
the Board, which has also approved the Repurchase Transaction with the Board
representative designated by the Sellers recusing himself from the process.  The
Purchaser has duly taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

3.                                      Sufficient Funds. The Purchaser has
access to legally available funds sufficient to consummate the transactions
contemplated by this Agreement.

 

4.                                      No Reliance by the Purchaser. The
Purchaser acknowledges and agrees that, except as set forth in this Agreement,
the Sellers are not making and the Purchaser is not relying on any express or
implied warranties in connection with the Repurchase Transaction.  The Purchaser
is not relying on the Sellers with respect to the tax and other economic
considerations of the Repurchase Transaction, and the Purchaser has relied on
the advice of, or has consulted with, the Purchaser’s own advisors.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

MISCELLANEOUS PROVISIONS

 

1.                                      Notice. Any notice provided for in this
Agreement shall be in writing and shall be either personally delivered, or
mailed first class mail (postage prepaid) with return receipt requested or sent
by reputable overnight courier service (charges prepaid) to the address and to
the attention of the person set forth in this Agreement. Notices will be deemed
to have been given hereunder when delivered personally, three business days
after deposit in the U.S. mail postage prepaid with return receipt requested and
two business days after deposit postage prepaid with a reputable overnight
courier service for delivery on the next business day.

 

If to the Purchaser, to:

 

Talmer Bancorp, Inc.

2301 W. Big Beaver Road

Troy, MI 48084

Attn:  Dennis Klaeser

 

with a copy to:

 

Nelson Mullins Riley & Scarborough LLP

201 17th Street NW

Suite 1700

Atlanta, GA 30363

Attn:  Brennan Ryan

 

If to the Sellers, to:

 

WLR Recovery Fund IV, L.P.
WLR IV Parallel ESC, L.P.
c/o WL Ross & Co. LLC
1166 Avenue of the Americas                             
New York, NY 10036
Attn:  Michael Gibbons, Chief Financial Officer

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  David Ingles

 

2.                                      Entire Agreement. This Agreement
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior written and
contemporaneous oral agreements, representations, warranties, contracts,
correspondence, conversations, memoranda and understandings between or among the
parties or

 

--------------------------------------------------------------------------------


 

any of their agents, representatives or affiliates relative to such subject
matter, including, without limitation, any term sheets, emails or draft
documents.

 

3.                                      Assignment; Binding Agreement. This
Agreement and the various rights and obligations arising hereunder shall inure
to the benefit of and be binding upon the parties hereto and their successors
and assigns.

 

4.                                      Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but both of
which taken together shall constitute one and the same instrument. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

 

5.                                      Governing Law. This Agreement shall in
all respects be construed in accordance with and governed by the laws of the
State of New York, without giving effect to principles of conflicts of laws.

 

6.                                      No Third Party Beneficiaries or Other
Rights. Nothing herein shall grant to or create in any person not a party hereto
any right to any benefits hereunder, and no such party shall be entitled to sue
any party to this Agreement with respect thereto.

 

7.                                      Waiver; Consent. This Agreement and its
terms may not be changed, amended, waived, terminated, augmented, rescinded or
discharged (other than in accordance with its terms), in whole or in part,
except by a writing executed by the parties hereto.

 

8.                                      Further Assurances. Each party hereto
hereby agrees to execute and deliver, or cause to be executed and delivered,
such other documents, instruments and agreements, and take such other actions
consistent with the terms of this Agreement as may be reasonably necessary in
order to accomplish the transactions contemplated by this Agreement.

 

9.                                      Costs and Expenses. Each party hereto
shall each pay its own respective costs and expenses, including, without
limitation, any commission or finder’s fee to any broker or finder, incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement.

 

10.                               Severability. If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

11.                               Time of Essence. Time is of the essence in the
performance of each and every term of this Agreement.

 

12.                               Captions. The article and section captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

--------------------------------------------------------------------------------


 

13.                               Public Announcements. Subject to each party’s
disclosure obligations imposed by law or obligations pursuant to any listing
agreement with any securities exchange or the requirements of any
self-regulatory organization, each of the parties hereto will cooperate with
each other party in the development and dissemination of all public news
releases and other public information containing disclosures with respect to
this Agreement and any of the transactions contemplated by this Agreement, and
no party hereto will make any such news release or public disclosure without
first consulting with each other party hereto and receiving such party’s consent
(which shall not be unreasonably withheld, delayed or conditioned), and each
party shall coordinate with each other party with respect to any such news
release or public disclosure.

 

14.                               Specific Performance. The parties acknowledge
and agree that a party could not be made whole by monetary damages in the event
that any of the provisions of this Agreement are not performed by each other
party in accordance with their specific terms or are otherwise breached.
Accordingly, the parties agree that, in any such event, the parties shall be
entitled to seek an injunction or injunctions to specifically enforce the terms
and provisions hereof in an action instituted in any court of the State of
Michigan having subject matter jurisdiction in respect thereof, and the parties
further hereby agree to waive any requirement for the securing or posting of a
bond in connection with the obtaining of such injunctive or other equitable
relief.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PURCHASER:

 

 

 

TALMER BANCORP, INC.

 

 

 

By:

/s/ David T. Provost

 

Name:

David T. Provost

 

Title:

Chief Executive Officer

 

 

 

SELLERS:

 

 

 

WLR RECOVERY FUND IV, L.P.

 

 

 

By: WLR Recovery Associates IV LLC

 

Its:  General Partner

 

 

 

By:

/s/ Michael J. Gibbons

 

Name:

Michael J. Gibbons

 

Title:

Principal Member

 

 

 

 

 

WLR IV PARALLEL ESC, L.P.

 

 

 

By: Invesco WLR IV Associates LLC

 

Its:  General Partner

 

 

 

By: Invesco Private Capital, Inc.

 

Its:  Managing Member

 

 

 

By:

/s/ Michael J. Gibbons

 

Name:

Michael J. Gibbons

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------